Citation Nr: 1411842	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of left knee surgery.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted entitlement to service connection for degenerative osteoarthritis of the left knee, at a 10 percent disability rating, and for lumbar strain at a 10 percent disability rating, both effective as of August 19, 2009.  In addition, the RO continued a 10 percent disability rating for post-operative residuals of the left knee.

In November 2013, the Veteran presented testimony before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran contended that his service-connected lumbar strain has worsened since his last examination, or over the prior two years.  The most recent examination provided to the Veteran in order to assess the nature and severity of his service-connected lumbar strain was conducted in February 2012.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).

In this case, the evidence reflects that the Veteran underwent arthroscopic surgery on his left knee in October 2010.  See videoconference hearing transcript, September - October 2010 VA medical records.  This surgery was apparently conducted by a private physician, A.J., M.D., with Orthopedic Associates.  These records are not in the claims file or virtual VA, and should be obtained.  In addition, the Veteran has indicated that he was to undergo a total knee replacement on his left knee in December 2013 or January 2014.  See videoconference hearing transcript.  If the Veteran has indeed undergone this surgery, the records should be obtained and associated with the record.

At his hearing, the Veteran indicated that his knee disabilities have worsened since his last examination, which he appeared to state was approximately two years prior to the hearing in November 2013.  The record includes a knee examination conducted in June 2013.  However, given the fact that the Veteran is undergoing total left knee replacement, it appears that his left knee disability has worsened.  As such, on remand, the Veteran should be provided with a VA examination to determine the nature and severity of his service-connected left knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all VA and private records pertaining to treatment of the Veteran's left knee, including records from his October 2010 surgery by a private physician, A.J., M.D., with Orthopedic Associates, and his total knee replacement which was to be performed in December 2013 or January 2014, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2. The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected lumbar spine strain.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the lumbar spine should be reported in degrees.  The examiner should determine whether the  lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3. The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected left knee disabilities, left knee degenerative osteoarthritis and residuals of left knee surgery.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the left knee should be reported in degrees.  The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also address whether the Veteran has instability of his left knee and, if so, whether it is considered slight, moderate or severe.

In addition, the examiner should determine whether the Veteran has incapacitating exacerbations of his osteoarthritis of his left knee.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


